Citation Nr: 1812764	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-38 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(Pursuant to BVA Directive 8430 (May 17, 1999) the Veteran's claim of  entitlement to reimbursement of unauthorized medical expenses paid for private medical treatment received from July 17, 2012 to July 20, 2012 is the subject of a separate Board of Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to August 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of the hearing has been associated with the electronic file.  During the hearing, the Veteran indicated that his left lower extremity radiculopathy had increased in severity.  The Board observes that a July 2017 rating decision denied, in part, an increased rating for left lower extremity radiculopathy.  As the Veteran has not appealed this decision at this time, this issue is not before the Board.

The Board notes that the Veteran's representative appears to raise a claim for sleep apnea in an August 2017 statement.  The Veteran is advised that should he wish to file a new claim for benefits, such must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).



This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbar spine disability.  In this regard, he was most recently afforded a VA examination in August 2015.  During the June 2017 hearing, the Veteran reported that his lumbar spine and right lower extremity radiculopathy had increased in severity.  Indeed, he noted, in part, that he is unable to bend to put on his shoes; he needs assistance with dressing himself; and he has no feeling in his lower extremities.  He also indicated that there was a possibility he was going to have another lumbar spine surgery.  Hearing Transcript, pages 7-13.

In sum, as the evidence suggest an increase in severity since the August 2015 VA examination, the Board finds an updated VA examination, with all necessary testing is needed in order to fully and fairly evaluate the claims on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381   (1994).

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims, (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that, for weight-bearing joints, VA examinations must include joint testing for pain on both active and passive motion and in weight-bearing and non-weight bearing situations. 

Review of the record reveals that none of the VA examinations conducted in conjunction with this appeal, including the August 2015 examination, nor the VA treatment records, demonstrate range of motion testing for the back in the manner required by the holding in Correia.  The Board observes that on the most recent August 2015 VA examination, range of motion was not tested because the Veteran was found to be in pain.  As noted, a new VA spine examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected back disability, including testing for range of motion for his back in active motion, passive motion, weight-bearing, and non-weight-bearing situations, if possible.  If such cannot be accomplished it should be so stated.

Relevant to the TDIU claim, the Board notes the TDIU issue is "inextricably intertwined" with the resolution of the increased rating claim on appeal here, and therefore, it must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The record shows that the Veteran receives ongoing VA and private treatment.  Therefore, while the appeal is in remand status any relevant outstanding contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please contact the Veteran and request that he provide or identify any additional updated outstanding records pertinent to treatment for the lumbar spine and right lower extremity radiculopathy.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2.  Please obtain outstanding relevant VA treatment records.

3.  After completing the above directives, please schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability and right lower extremity radiculopathy.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is asked to please note that such testing took place. If it is not possible to accomplish these tests, that should be indicted and the reasons for that explained.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's lumbar spine disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b)  Please comment on whether there is favorable or unfavorable ankylosis. 

(c)  Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(d)  Please note the nature and severity of the right lower extremity radiculopathy that is associated with the lumbar spine disability.  Please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe). 

(e)  Comment on the impact the Veteran's service-connected lumbar spine and right lower extremity disabilities on his ability to perform tasks in a work-like setting. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4.  Afterwards, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if any matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




